 


113 HR 4052 IH: Helping Our Middle-Class Entrepreneurs Act
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4052 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2014 
Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a standard home office deduction. 
 
 
1.Short titleThis Act may be cited as the Helping Our Middle-Class Entrepreneurs Act or the HOME Act. 
2.Standard deduction for business use of home 
(a)In GeneralSubsection (c) of section 280A of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(7)Standard home office deduction 
(A)In generalIn the case of an individual who is allowed a deduction for the use of a home office because of a use described in paragraph (1), (2), or (4), notwithstanding the limitations of paragraph (5), if such individual elects the application of this paragraph for the taxable year, such individual shall be allowed a deduction equal to the standard home office deduction for the taxable year in lieu of the deductions otherwise allowable under this chapter for such taxable year by reason of such use. 
(B)Standard home office deductionFor purposes of this paragraph, the standard home office deduction is the lesser of— 
(i)$1,500, or 
(ii)the gross income derived from the individual’s trade or business for which such use occurs. 
(C)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2014, the dollar amount in subparagraph (B)(i) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2013 for 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100.. 
(b)Effective DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013. 
 
